Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 6/22/2020, Applicant amended claims 1 and 8.  Therefore claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 2/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered but are moot in view of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 8-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19 of U.S. Patent No 10,574,233 B2 in view of Zhang (US Pub. 2013/0233685 A1)(hereinafter Zhang). While claim 7 and 19 of ‘233 claims a baseplate, ‘233 does not specifically claim that the base plated is a printed circuit board with pressure sensors to record keystrokes. Zhang, in the same field of endeavor, however, discloses the limitation. (Zhang, 0021; The base unit 8 includes a substrate 81 and a circuit module 811 that is formed on the substrate 81 and that is capable of generating an electrical signal. 0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not limited thereto. For example, a printed circuit board having touch switches may also be used.) Consequently, it would have been obvious for a person of ordinary skill in the art .
.
Claim Number of the Instant Application
Claim Number of USP 10,574,233 B2
Claim 1. (Currently Amended) An electro-permanent magnet (EPM) key assembly of an information handling system comprising: a cap support plate comprising a printed circuit board with pressure sensors to record keystrokes for mounting the EPM key assembly; a pair of scissor plates operably connected to a base contact assembly including an EPM such that each of the pair of scissor plates may rotate away from one another in the presence of downward force on a key cap; the key cap situated atop the pair of scissor plates for actuation of the EPM key assembly; the EPM having including a low-coercivity magnet and a high coercivity via current passed through a conductor coiled about the low-coercivity magnet to assert a magnetic field on a ferromagnetic flange operatively coupled to rotate with at least one scissor plate about a hinge and an off state to release the ferromagnetic flange from the magnetic field and retract the key cap; and a cap support plate opening through which a scissor plate hinge mount of the base contact assembly is disposed from under a first side of the cap support plate, and wherein the base contact assembly is operatively coupled to the pair of scissor plates on the scissor plate hinge mounts above the second side of the cap support plate.
Claim 7, which depends from claim 5, which depends from claim 3 which depends from claim 1.
A key assembly…comprising at least one permanent magnet material or magnetically permeable material…and at least one electro-permanent magnet ( EPM) coupled in fixed relationship to the base…where the at least one EPM comprises first and second permanent… magnets having different intrinsic coercivities…and a conductive coil wrapped around at least one of the first and 

 (Zhang, 0021; The base unit 8 includes a substrate 81 and a circuit module 811 that is formed on the substrate 81 and that is capable of generating an electrical signal. 0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not 

Claim 19. … the key assembly component comprising at least one permanent magnet material or magnetically permeable material; and applying at least one temporary current 
 (Zhang, ¶0021; The base unit 8 includes a substrate 81 and a circuit module 811 that is formed on the substrate 81 and that is capable of generating an electrical signal. ¶0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not 

Claim 2
Claims 7 and 19  (Zhang, ¶0022; the first preferred embodiment of a press key according to this invention includes a keycap 5, a bordering member 51, a contact 6, a magnetic ¶0028; Thus, the sizes, thickness, and materials of the keycap 5 and the contact 6 are not limited, and can be adjusted to meet the requirement of cost reduction.)
Claim 3
Claims 7 and 19 (Zhang, Fig. 4 and ¶0026; When no power is supplied to the press key, no repulsive force is produced, and the keycap 5 moves toward the base unit 8 and stays at the position shown in FIG. 4. Therefore, the total thickness of the press key could be reduced, which is beneficial for storage of a product having the press key of this invention.)

Claim 4
Claims 7 and 19 (Zhang, ¶0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not limited thereto. For example, a printed circuit board having touch switches may also be used.)
Claim 5
Claims 7 and 19
Claim 8
Claims 7 and 19
Claim 9
Claims 7 and 19
Claim 10
Claims 7 and 19
Claim 11
Claims 7 and 19 and (Zhang, Fig. 4 and ¶0026; When no power is 
Claim 12
Claims 7 and 19
Claim 14
Claims 7 and 19and Zhang, 0024; The two levers 73 are pivotally connected to each other to constitute a scissors-type linkage assembly that is connected to the base unit 8 and the keycap 5.)
Claim 15
Claims 7 and 19
Claim 16
Claims 7 and 19 (Zhang, 0021; this invention includes a keycap 5, a bordering member 51, a contact 6, a magnetic restoring device 7 and a base unit 8, and is adapted to be used in a computer keyboard or a telephone keyboard.)
Claim 17
Claims 7 and 19 (Zhang, ¶0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not limited thereto. For example, a printed circuit board having touch switches may also be used.)
Claim 18
Claims 7 and 19 (Zhang, ¶0023; When the keycap 5 is pressed, the contact 6 is moved to contact the circuit module 811 of the base unit 8 to produce the electrical signal (FIG. 4). In this embodiment, the circuit module 811 is a membrane circuit board, but is not limited thereto. For example, a printed circuit board having touch switches may also be used.)


Claims 6-7 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19 of U.S. Patent No. 10,574,233 B2 in view of Zhang in view of Thome et al. (USP 9,947,491 B1)(hereinafter Thome).  The claims of  '233 do not claim the materials comprising the magnets.  Thome, in the same field of endeavor, however, discloses the limitations.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement with the known material of Thome in order to implement magnet for key assembly. 
Claim Number of the Instant Application
Claim Number of USP 10,574,233 B2
Claim 6
Claims 7 and 19 (Thome, Col. 5, Lines 30-57; either or both of the first and second magnets 124, 126 may be permanent magnets such as neodymium iron boron (NdFeB) magnets, samarium cobalt (SmCo) magnets, iron alloy magnets (e.g., aluminum-nickel-cobalt or "alnico" magnets), or ceramic or ferrite magnets… either or both of the first and second magnets 124, 126 may be electromagnets (e.g., solenoids) wherein an electrical current is passed through the composition to provide a magnetic field.)

Claim 7
Claims 7 and 19 (Thome, Col. 5, Lines 30-57; either or both of the first and second magnets 124, 126 may be permanent magnets  cobalt (SmCo) magnets, iron alloy magnets (e.g., aluminum-nickel-cobalt or "alnico" magnets), or ceramic or ferrite magnets… either or both of the first and second magnets 124, 126 may be electromagnets (e.g., solenoids) wherein an electrical current is passed through the composition to provide a magnetic field.)

Claim 19
Claims 7 and 19 (Thome, Col. 5, Lines 30-57; either or both of the first and second magnets 124, 126 may be permanent magnets such as neodymium iron boron (NdFeB) magnets, samarium cobalt (SmCo) magnets, iron alloy magnets (e.g., aluminum-

Claim 20
Claims 7 and 19 (Thome, Col. 5, Lines 30-57; either or both of the first and second magnets 124, 126 may be permanent magnets such as neodymium iron boron (NdFeB) magnets, samarium cobalt (SmCo) magnets, iron alloy magnets (e.g., aluminum-nickel-cobalt or "alnico" magnets), or ceramic or ferrite magnets… either or both of the first and second 



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19 of U.S. Patent No. 10,574,233 B2 in view of Zhang in view of Leong et al. (US Pub. 2014/0118264 A1)(hereinafter Leong).  The claims 7 and 19 of ‘233 do not claim a soldering the base contact assembly.  Leong, in the same field of endeavor, however, discloses the limitations.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement with the known material of in order to secure the key assembly to the base. 
Claim Number of the Instant Application
Claim Number of USP 10,574,233 B2
Clam 13
Claims 7 and 19 (Leong, ¶0071; each keystack can include a separate flex 208 and flex tail 209, and frame 226 can be an independent circuit (e.g., a PCB) electrically and )  












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687